GRAVES, Justice.
This appeal is from an $91,840.67 judgment-of the 11th District Court of Harris County, in response to a jury’s verdict on 37 issues of fact submitted to it, in favor of the appellee against the appellants.
It is the second appeal to this Court in the same, controversy between the same parties under a contract between them, of date December 31, 194S, whereby the appellants . employed the appellee :(a licensed attorney, as well as an experienced insurance executive) in the prosecution of their insurance business.
In both such suits the appellee, who was the plaintiff in the first suit, sued specifically for. his claimed salary under such contract, alleging that he had fully performed the services due from him thereunder, which contentions on both trials the appellants deny. As indicated, the rival contentions in both trials grew out of— mainly perhaps — differing constructions of the legal meaning and effect of their contract as applied to the business so pursued.
In the situation so outlined,. this Court upon the first trial of the controversy, reversed the trial court’s judgment in favor of the present appellants and against the present appellee, undertaking to construe the contract between them, -and holding that under such construction there were questions of fact raised for a jury’s determination, and remanded the cause to the trial court for another trial.
In doing so, this Court attached a copy ’ of the contract so involved between the *500parties, in full, to its opinion as an exhibit, which enabled the Supreme Court to have the whole effect of the contractual relations between the parties at its disposal, if and when the cause should reach it.
This Court’s opinion upon such former trial is reported under the style of Castle v. Lloyds Cas. Insurer, 244 S.W.2d 359, et seq. The Supreme Court refused a writ of error to that holding, n. r. e. This present record shows that the present appellants, in the Supreme Court, made a motion for rehearing upon its order so adverse to them, which was by that Court overruled, and that it likewise refused a second motion from appellants for a rehearing thereon.
Upon the second trial below, in the large number of special issues it so submitted, the trial court literally cross-examined the jury upon all the contentions of the parties concerning the facts of the transactions between them, in response to which the controversy had been so sent back to them following the first trial. The appellants, in the appeal now at bar from that extended trial on the facts below, have in no manner shown that any of such findings of the jury, all of which were in favor of the appellee here and against the appellants, were not supported by the evidence. This Court is, therefore, bound by them, and since appellants have likewise failed to show that the trial court made any material error in such submission of the facts at issue between the parties, it follows that their appeal cannot be sustained.
Indeed, with all due deference to them, appellants’ briefs in this Court are in large measure subject to the objections the ap-pellee makes to them, in that their points of error through which they have essayed to present the appeal to this Court, are not in conformity with Rule 418, T.R.C.P. They are, as criticized, too general, vague, and indefinite, to properly point out any specific errors as such Rule 418 requires.
Notwithstanding that such points are multifarious and mix up varying questions of law and fact, without spécifically pointing out any particular error, this Court has laboriously endeavored to pass upon the merits of what the appellants contend for here, and to see to it that they have fair consideration of the contentions they have so earnestly brought here.
As indicated, however, this Court must hold that there has not been presented to it any meritorious considerations, upon which it could hold that the jury’s extended verdict, under the trial court’s charge, should not be upheld.
Indeed, as its judgment recites, the trial court itself — after painstakingly considering and weighing the detailed findings so returned by the jury — upon its own part, made “such additional findings as were authorized by law,” and then only, rendered the judgment here appealed from.
These conclusions require an affirmance of the judgment. It will be so ordered.
Affirmed.